Case 1:20-mj-01413-WRP Document 1 Filed 11/23/20 Page 1 of 4   PageID #: 1




KENJI M. PRICE #10523
                          SEALED
                            IlYTllEORDEROFTllE COURT                    RLED INTHE
                                                               UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF HAWAII
United States Attorney
                                                                      Nov 23, 2020
District of Hawaii                                              Mlchelle Rynne, Cle<lr. Of Coun


MICHAEL NAMMAR
Assistant U.S. Attorney
Room 6 100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, HI 96850
Telephone : (808) 541 2850
Facsimile: (808) 541 2958
Email: Michael.Nammar@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           MAG. NO . 20-01413 WRP

                  Plaintiff,        CRIMINAL COMPLAINT

           vs .

JONATHAN LUM,

                  Defendant .


                           CRIMINAL COMPLAINT

     I, the undersigned complainant, being duly sworn, state t he
following is true and correct to the best of my knowledge and
belief .

                                 COUNT 1

     On or about June 10, 2020 , within the District of Hawaii,
JONATHAN LUM, the defendant, did knowingly and intentionally
possess with intent to distribute 5 grams or more of
methamphetamine , its salts, isomers, and salts of its isomers, a
Schedule II controlled substance, in violation of Title 21,
United States Code , Sections 841 (a) (1) and 841 (b) (1) (B) .
Case 1:20-mj-01413-WRP Document 1 Filed 11/23/20 Page 2 of 4   PageID #: 2




     I further state that I am a DEA Special Agent and that this
Complaint is based upon the facts set forth in the attached
"Affidavit in Support of Criminal Complaint" , which is attached
hereto and incorporated herein by reference .


Sworn to under oath before
me telephonically , and
attestation acknowledged
                                   TI~Y~
                                   Drug Enforcement Administration
pursuant to Fed . R . Crim . P .
4 . 1 (b) (2) , this 23rd day of
November , 2020 .
Case 1:20-mj-01413-WRP Document 1 Filed 11/23/20 Page 3 of 4   PageID #: 3


                      SEALED
                       BY THE ORDER OF THE COURT
                                                                           FILED IN THE
                                                                  UNITED STATES DISTRICT COURT
                                                                        DISTRICT OF HAWAII
                                                                         Nov 23, 2020
             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT            M ich elle Rynne, Clerk of Court




     TIMOTHY H. NGUYEN , being duly sworn , deposes and states as
follows :

     1 . On/around June 10 , 2020 at approximately 3 : 15PM ,
Individual-1 met with a Confidential Source (CS) a t a pharmacy
parking lot in Honolulu , HI to sell the CS crystal
methamphetami ne (ICE) . The CS was equipped with video and audio
recording equipment . At this meeting while inside the CS's
vehicle , Individual - 1 made a phone call to his associate who he
referred to as the " cousin u, in which they discuss meeting at a
storage unit . Toll ana l ys i s of Individual-l ' s phone later
revealed that this phone call was with a phone number known to
be used by Jonathan LUM . Individual-1 then instructed the CS to
drive to a self - storage parking lot in Honolulu , HI .

      2 . At approximately 3 : 32PM , DEA personnel observed the CS ' s
 vehicle arrive at the self - storage parking lot . Individual - 1 was
 then observed exiting the CS ' s vehicle , walking over to meet LUM
in LUM ' s vehicle , then r etu rning to the CS ' s vehicle .
Individual-1 then sold the CS 1 ounce of ICE for Sl , 200 in
serialized funds . Individual - 1 then e x ited the CS ' s vehicle ,
returned to LUM ' s vehicle , then reentered into the CS ' s vehicle .
The CS ' s vehicle then departed and Individual-1 e x ited from the
vehicle a shor t distanc e a way .

      3.  The aforement i oned   1 ounce of ICE was then immediately
seized by DEA personnel , and    field tested which resulted
positive for the presence of     ICE . DEA laboratory testing
confirmed the 1 ou nce o f ICE   contained 26 . 4 grams of actual
methamphetami ne .

      4.   Records from the self - storage business revealed that
 LUM was a le a sing a storage unit at the business during the time
 of this transaction .

      5.   On/around September 3 , 2020 at approximately 3 : 12PM ,
 Individual-1 again met with the CS to conduct a 2 ounce
 transaction of ICE for $ 2 , 200 in serialized fu nd s at a pharmacy
 parking lot in Hono l ulu, HI . The CS was equipped with audio and
 video recording equipment . Additionally prior to this meeting ,
 recorded phone calls were made between the CS and Individual - 1 ,
 in which Individual - 1 stated that his "cousinu no longer h a d a
 storage unit a nd will be supplying the I CE .




                                    3
Case 1:20-mj-01413-WRP Document 1 Filed 11/23/20 Page 4 of 4   PageID #: 4




     6.   During this transaction, DEA personnel observed
Individual-1 enter into the CS ' s vehicle to conduct the
transaction of the aforementioned 2 ounces of ICE . Individual - !
then departed from the meeting and was eventually observed
meeting with LUM at a convenience store parking lot in Honolulu ,
HI.

     7.   The aforemen t ioned 2 ounces of ICE was immediately
seized by DEA personnel after che transaction and field tested
which resulted for the presence of ICE.

      8.   Methamphelami ne is a Schedule II controlled substance .

      FURTHER AFFIANT SAYETH NAUGHT .

      DATED : Honolulu , Hawaii, November 23, 2020 .




                                    Drug Enforcement Administration

This Criminal Complai nt and Affidavit in support thereof were
presented to , approved by , and probable cause to believe that
the defendant above -named committed the charged crime found to
exist by the undersigned Judicial Officer at 4:05      R._ .m . on
November 23 , 2020 .

Sworn to under oath before
me telephonically , and
attesta ti on acknowledged
pursuant to Fed . R. Crim . P .
4 . 1 (b) (2) , this 23rd day of
November , 2020 .




                     Wes Reber Porter
                     United States Magistrate Judge




                                       4
